DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 18 October 2021), Claims 1-5, 7-15, and 17-20 are pending and Claims 6 and 16 are canceled.
Based on the current set of claims (Claims, 18 October 2021), Claim 1 and Claim 11 are amended and said amendments are narrowing.  The amendments corresponding to Claim 1 and Claim 11 are supported by the originally-filed Claims (Claims, 20 January 2020, See Claim 6 and Claim 16) and the originally-filed Specification (Specification, 20 January 2020, ¶23).

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 and Claim 11 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 10, 11, 12, 13, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ericsson in view of Feng et al. (US 20200213994 A1 using the .
Regarding Claim 11, Ericsson discloses an apparatus, comprising: 
determining a normal processing time (Pg. 1, §2.1: Processing Timeline Enhancements, Ericsson discloses determining a first set of processing times comprising a first processing time, N1,  a second processing time, N2, from a user equipment (UE) capability #1); 
determining a specific processing time (Pgs. 1-2, §2.1: Processing Timeline Enhancements, Ericsson discloses determining a first set of processing times comprising a first enhanced processing time, N1',  a second enhanced processing time, N2', from a user equipment (UE) capability #3); 
using the normal processing time when performing an initial transmission (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1 & Fig. 1 & Fig. 2, Ericsson discloses using, by a user equipment (UE), a first processing time and a second processing time associated with UE capability #1 when performing an uplink transmission in cases where retransmission is not required); and 
using the specific processing time when performing a retransmission (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1 & Fig. 1 & Fig. 2, Ericsson discloses using, by a user equipment (UE), a first enhanced processing time and a second enhanced processing time associated with UE capability #3 when performing an uplink retransmission to an enhanced node B (eNB)).
However, Ericsson does not explicitly disclose a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network; and a processor 
Feng teaches a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network (¶42-46, Feng teaches a subordinate entity comprising a transceiver 410); and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations (¶42-46, Feng teaches a subordinate entity comprising a processor(s) 404).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson by requiring a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations as taught by Feng because configuring the time-frequency  resource for uplink data and/or uplink control data by reducing the signal transmission delay (Feng, Abstract).
However, Ericsson in view of Feng does not explicitly disclose in an event that the specific processing time is configured by a network, the determining of the specific processing time comprises receiving, from the network, a configuration of the specific processing time via radio resource control (RRC) signalling or dynamic signaling.
Lee teaches in an event that the specific processing time is configured by a network (¶93, Lee teaches setting a processing time through signaling), the determining of the specific processing time comprises receiving, from the network, a configuration of the specific processing time via radio resource control (RRC) signalling or dynamic signaling (¶93, Lee teaches receiving, via higher layer signaling or physical layer signaling, a processing time where the processing time may be a timing at which a retransmission is transmitted after a corresponding a physical uplink shared channel (PUSCH) is transmitted.  Examiner correlates a processing time to “a configuration of the specific processing time” because the processing time is a duration of time until a retransmission of an uplink signal previously transmitted on the PUSCH.  Examiner correlates physical layer signaling to “dynamic signaling”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson in view of Feng by in an event that the specific processing time is configured by a network, the determining of the specific processing time comprises receiving, from the network, a configuration of the specific processing time via radio resource control (RRC) signalling or dynamic signaling as taught by Lee because the latency of uplink data transmission and uplink data retransmission is improved (Lee, ¶4).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 11.
Ericsson further discloses the normal processing time comprises a first normal processing time N1 and a second normal processing time N2 (Pgs. 1-2, §2.1: Processing Timeline Enhancements, Ericsson discloses using, by a user equipment (UE), a first processing time, N1, and a second processing time, N2, associated with UE capability #1), and wherein the specific processing time comprises a first specific processing time N1' and a second specific processing time N2' (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1, Ericsson discloses using, by a user equipment (UE), a first enhanced processing time and a second enhanced processing time associated with UE capability #3).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 12.
Ericsson further discloses the first specific processing time N1' is less than the first normal processing time N1 (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1, Ericsson discloses that the first enhanced processing time associated to UE capability #3 is less than the first processing time associated with UE capability #1), and wherein the second specific processing time N2' is less than the second normal processing time N2 (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1, Ericsson discloses that the second enhanced processing time associated with UE capability #3 is less than the second processing time associated with UE capability #1).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 17, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 11.
Feng further teaches wherein, during operation, the processor further performs operations comprising: 
determining whether a condition is satisfied (¶178 & ¶200 & Fig. 7 (703), Feng determining a transmission mode indicating whether the first uplink data and the first uplink control are transmitted after being multiplexed); and 
¶178 & ¶200 & Fig. 7 (703), Feng teaches using a certain processing time based upon the transmission mode).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson in view of Feng in further view of Lee by determining whether a condition is satisfied and enabling the using of the specific processing time in an event that the condition is satisfied as taught by Feng because configuring the time-frequency resource for uplink data and/or uplink control data by reducing the signal transmission delay (Feng, Abstract).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 17.
Ericsson further discloses the condition comprises using a processing capability #3 to perform the retransmission (Pgs. 1-2, §2.1: Processing Timeline Enhancements & Table 1, Ericsson discloses that the second enhanced processing time associated with UE capability #3 is less than the second processing time associated with UE capability #1).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 20, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 17.
Feng further teaches the condition comprises that a specific transmission is configured (¶178 & ¶200 & Fig. 7 (703), Feng determining a transmission mode indicating whether the first uplink data and the first uplink control are transmitted after being multiplexed).
Feng, Abstract).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ericsson in view of Feng in view of Lee in further view of Wu et al. (US 20180242356 A1; hereinafter referred to as “Wu”).
Regarding Claim 14, Ericsson in view of Feng in further view of Lee discloses during operation, the processor further performs operations comprising: storing data from the initial transmission; and reusing the data to perform the retransmission.
Wu teaches during operation, the processor further performs operations comprising: 
storing data from the initial transmission (¶70-72 & Fig. 3 (307), Wu teaches storing to-be-transmitted data in response to receiving a negative acknowledgement signal); and reusing the data to perform the retransmission (¶70-72 & Fig. 3 (309), Wu teaches transmitting to-be-transmitted data for a second time).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson in view of Feng in further view of Lee by storing data from the initial transmission and reusing the data to perform the retransmission as taught by Wu because the operation of the control channel is improved by optimizing overhead (Wu, ¶4).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ericsson in view of Feng in view of Lee in further view of Oh et al. (US 20210168849 A1 using the foreign filing date corresponding to Korean Application No. 10-2018-0087279; hereinafter referred to as “Oh”).
Regarding Claim 15, Ericsson in view of Feng in further view of Lee discloses the apparatus of Claim 11.
However, Ericsson in view of Feng in further view of Lee does not explicitly disclose wherein, in determining the specific processing time, the processor determines the specific processing time according to an offset value.
Oh teaches in determining the specific processing time, the processor determines the specific processing time according to an offset value (¶161, Oh teaches determining a processing time by adding an additional offset symbol or time to the N1 or N2 processing times).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson in view of Feng in further view of Lee by determining the specific processing time according to an offset value as taught by Oh because the allocation of wireless resources in a wireless communication system is improved (Oh, ¶9).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ericsson in view of Feng in view of Lee in further view of Hosseini et al. (US 20200145984 A1 using the provisional filing date of 02 November 2018 corresponding to U.S. Provisional Application No. 62/754,931; hereinafter referred to as “Hosseini”).

However, Ericsson in view of Feng in further view of Lee does not explicitly disclose the condition comprises that a number of physical downlink control channel (PDCCH) monitoring occasions is greater than a threshold.
Hosseini teaches the condition comprises that a number of physical downlink control channel (PDCCH) monitoring occasions is greater than a threshold (¶5 | Application 62/754,931: 2:5-15, Hosseini teaches that the processing time corresponding to a physical downlink control channel (PDCCH) is dependent upon a maximum number of PDCCH monitoring occasions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ericsson in view of Feng in further view of Lee by the condition comprises that a number of physical downlink control channel (PDCCH) monitoring occasions is greater than a threshold as taught by Hosseini because reducing the number of blind decodings will improve latency and efficiency of the UE in a wireless system (Hosseini, ¶4).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474